Citation Nr: 0505475	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-37 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1947 to July 1948 
and January 1949 and June 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

At the October 2004 travel board hearing, the veteran 
submitted a signed statement in which he indicated that he 
wanted to withdraw the appealed issues of whether new and 
material evidence had been submitted to reopen a previously 
disallowed claim for service connection of malaria and 
entitlement to service connection for alcoholism.  
Accordingly, the aforementioned issues are not before the 
Board.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The evidence does not establish that the veteran engaged 
in combat with the enemy.  

3.  There is no credible supporting evidence that an in-
service stressor event occurred.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Procedural History

In May 2001, the RO received the veteran's original 
application for compensation benefits for post-traumatic 
stress disorder (PTSD).  In a November 2002 rating decision, 
the RO denied service connection for PTSD.  In a notice of 
decision dated November 21, 2002, the RO advised the veteran 
of the denial.  In a statement received by the RO in December 
2002, the veteran essentially expressed that he disagreed 
with the RO's determination that the veteran did not serve in 
combat in Korea.  In January 2003, the veteran submitted VA 
Form 21-526 (Application for Compensation or Pension) for 
PTSD.  The RO denied service connection for PTSD in a 
February 2003 rating decision, after consideration of 
additional evidence associated with the claims file since the 
November 2002 rating determination.  In March 2003, the 
veteran filed an "official notice of disagreement" with the 
"Mar[ch] 14, 2003" decision (i.e., March 14, 2003 notice of 
decision for the February 2003 rating decision).  The RO 
issued a Statement of the Case (SOC) on the PTSD claim in 
December 2003; thereafter, the veteran perfected an appeal to 
the Board by filing a Substantive Appeal in December 2003.  
While the veteran expressly appealed from the February 2003 
rating determination denying service connection for PTSD, the 
Board notes that the veteran filed his "official" March 
2003 notice of disagreement within one year from the date of 
mailing of notification of the November 2002 rating decision, 
which also denied service connection for PTSD.  See 38 C.F.R. 
§ 20.302(a) (2004) (providing that a notice of disagreement 
with a determination by the agency of original jurisdiction 
generally must be filed within one year from the date that 
that agency mails notice of the determination).  (It is even 
arguable that the veteran's December 2002 statement 
constitutes a valid notice of disagreement with the November 
2002 rating determination, but this point is irrelevant under 
the facts of this case.)  Therefore, the Board observes that 
the veteran's claim for service connection of PTSD has been 
in continuous prosecution since the veteran filed his 
original claim in May 2001.  As such, the proper rating 
determination being appealed from is the November 2002 rating 
decision.


II.  	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in November 2001, the RO advised the veteran of the VCAA, 
VA's duties there under, and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  In a follow-up letter dated 
in February 2002, the RO advised the veteran of additional 
information and evidence needed from him in order to 
substantiate his PTSD claim.  In particular, the RO asked for 
specific information concerning the stressor event(s) upon 
which the veteran's PTSD claim was based.  The RO instructed 
the veteran to provide the pertinent information on the PTSD 
stressor attachment provided.  The Board acknowledges that a 
subsequent development letter mailed to the veteran in 
January 2003 erroneously advised the veteran of the evidence 
needed to prevail on a "new and material evidence" claim.  
The Board, however, finds that the veteran was not prejudiced 
by this error as the veteran was originally provided with 
adequate notice of the information and evidence necessary to 
substantiate his PTSD claim in the previously discussed 
November 2001 and February 2002 letters.  

The Board acknowledges that the November 2001 VCAA notice and 
February 2002 development letter contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim, or 
something to the effect that the veteran give VA everything 
he had that pertained to his claim.  38 C.F.R. § 3.159 (b)(1) 
(2004).  Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate the claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notices appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the November 
2002 rating decision, February 2003 rating decision, and the 
December 2003 SOC issued by a Decision Review Officer, which 
together provided the veteran with notice as to the evidence 
needed to substantiate his claim and the reasons for the 
denial of the claim.  The SOC provided the veteran with 
notice of all the laws and regulations pertinent to his 
claim, including the law and implementing regulations of the 
VCAA.  The Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
requested pertinent records from the veteran's service 
personnel file from the National Personnel Records Center 
(NPRC).  The NPRC reported that the veteran's records were 
"fire-related" and forwarded the records that were 
available.  Thus, any outstanding records are presumed to 
have been destroyed in the fire that occurred at the NPRC in 
1973.  Accordingly, further efforts to obtain outstanding 
personnel records would be futile.  38 U.S.C.A. § 5103A(b)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  The claims file 
further shows that the veteran's service medical records were 
previously associated with the file.  Lastly, the Board notes 
that the RO obtained private medical records (Dr. S.T.M., 
Floyd Medical Center, and Winwood Psychiatric Hospital) and 
VA treatment records identified by the veteran.  In addition, 
the RO scheduled the veteran for a travel board hearing, 
which was held in October 2004 before the undersigned 
Veterans Law Judge.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.         

                                  
II.  	Evidence

The DD Form 214 for the veteran's second period of service 
showed that the veteran was awarded the Army Occupation Medal 
(Japan), Meritorious Unit Emblem, and Korean Service Medal 
w/5 Bronze Service Stars.  The service personnel records 
showed that the veteran left the continental United States on 
March 11, 1949 and returned to the continental United States 
on June 30, 1951.  The service personnel records indicated 
that during this period he participated in operations in the 
Korean area.  His principal duties during the period that 
coincided with the Korean War (June 27, 1950-  ) were an auto 
mechanic and light truck driver.  He was attached to the 25th 
Quartermaster Company of the 25th Infantry Division at that 
time.

In the veteran's PTSD stressor statement, he stated that he 
was in Japan when the Korean War began.  He maintained that 
he arrived in Pusan eight days after the start of the war.  
He noted that General MacArthur invaded Inchon.  He indicated 
that he and his unit traveled five miles up the Yula River, 
but they received word that China had entered the war, so 
they withdrew to the 38th parallel.  He reported that he saw 
"hundreds of wounded [and] killed and even murder[ed]," but 
he did not recall any names.  

The service medical records showed that no psychiatric 
disorder was identified during the veteran's second period of 
service. 

In a March 2001 letter, W.J.J., M.D. and B.W., P.A.-C. 
reported that the veteran served in the Korean War and "[a]s 
the result of events outside of those experienced by the 
average individual," the veteran returned home a "troubled 
soul."  Dr. W.J.J. and B.W., P.A.-C. noted that the veteran 
had PTSD.  Identical information was provided in a January 
2003 letter. 

In an April 2001 letter, V.R.P., M.D. reported that the 
veteran was currently being treated for symptoms of PTSD.  
Identical information was provided in a January 2003 letter. 

In a May 2001 letter, S.T.M., M.D. reported that the veteran 
was being followed in his practice for multiple medical 
problems and that the veteran had been diagnosed with PTSD.  

Medical records from Dr. S.T.M. included a September 2000 
letter from R.K.N., M.D., who evaluated the veteran on 
account of an abnormal magnetic resonance imaging.  Dr. 
R.K.N. noted that the veteran exhibited underlying anxiety 
and probable chronic PTSD features.  

Medical records from Winwood Psychiatric Hospital included a 
March 2001 psychiatric evaluation from Dr. V.R.P.  Dr. V.R.P. 
related that the veteran complained of flashbacks to and 
nightmares of the Korean War.  Dr. V.P. provided several 
final diagnoses on Axis I, including "[PTSD] emerging from 
Korean War."

VA treatment records dated from April 2001 to February 2003 
showed that the veteran was seen by staff psychologist, S.V., 
Ph.D., for a psychiatric evaluation in April 2001.  Dr. S.V. 
reported that the veteran complained of intrusive thoughts 
concerning his wartime experiences.  Dr. S.V. noted that the 
veteran reported that he served in the infantry during the 
Korean War and that he experienced combat and witnessed 
trauma.  Dr. S.V. provided several diagnoses on Axis I that 
included chronic PTSD.  

At the October 2004 travel board hearing, the veteran 
presented testimony on his experiences after his arrival in 
Korea "eight days after hostilities broke out."  (T. 3)  He 
testified that the "artillery [came] in on [them]."  (T. 3)  
He heard a rumor that "they found 30 GI's buried" and 
"burn[ed] up."  (T. 3)  He indicated that he was assigned 
to the 25th Division, 25th Quartermaster Company.  (T. 4)  He 
maintained that he served in combat "at times."  (T. 4-5)  
He testified that he was not with the Infantry Division but 
he "set in the foxhole on a 50-calipher machine gun for 
days" and he was "shot at and shot at."  (T. 5)  He 
acknowledged that he did not remember the dates on which he 
engaged in combat related activities.  (T. 5)  When asked 
what stressor event that he felt led to his PTSD, the veteran 
eventually responded that he had "seen a lot of murders, 
people just shot for nothing."  (T. 6-7)  He testified that 
one of his service buddies (J.L.B.) was killed in Korea, but 
he could not recall the date of the occurrence.  (T. 8-9)  He 
denied that he was with J.L.B. when he was killed; he 
indicated that he was told of the death.  (T. 9)  He went to 
the graves registration unit to see him.  (T. 10)  He 
reported that he was currently being treated for PTSD by 
private physicians and VA.  (T. 10-11)  The undersigned 
discussed with the veteran that he had not provided any 
information on any specific stressful recollections.  (T. 12)  
The undersigned informed the veteran that he talked in 
general terms, which made it difficult to narrow down for 
verification purposes when a particular stressor event might 
have occurred.   (T. 12)  


III.  	Pertinent Laws and Regulations

VA regulation 38 C.F.R. § 3.304(f) (2004) sets forth the 
three elements required to establish service connection for 
PTSD.  For service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2004); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.

With regard to the second criterion, evidence of an in-
service stressor event, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2004).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.


IV.  	Analysis

The Board first notes that insofar as some of the veteran's 
service personnel records are unavailable, there is a 
heightened obligation to explain the findings and conclusions 
and to consider carefully the benefit of the doubt rule in 
this case.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

With regard to the second criterion required to establish 
service connection for PTSD, the veteran's DD Form 214 and 
service personnel records show that the veteran was not 
awarded any medal or decoration that indicated that the 
veteran engaged in combat with the enemy.  At the travel 
board hearing, the veteran's service representative noted 
that special consideration should be given to the fact that 
the veteran was awarded five bronze service stars.  See T. 6.  
The Board notes that the award of a bronze service star 
reflects the participation of the veteran in a campaign but 
is not in and of itself definitive evidence that the veteran 
participated in a combat operation.  The Board further notes 
that the veteran was attached to the 25th Quartermaster 
Company during his service in Korea.  A "Quartermaster" is 
a combat service support unit.  Thus, the Board finds that 
the evidence does not establish that the veteran engaged in 
combat with the enemy.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f) (2004).  As such, credible 
supporting evidence that an in-service stressor event 
occurred is necessary to substantiate the claim.  38 C.F.R. 
§ 3.304(f) (2004).  

Unfortunately, the veteran has not come forth with a 
description of an in-service stressor event(s) with any 
degree of specificity.  The undersigned noted at the travel 
board hearing what the RO specifically advised the veteran of 
the November 2002 rating decision-that is, the information 
the veteran provided as to the occurrence of a stressor event 
or stressor events is insufficient for the United States 
Armed Services Center for Research of Unit Records to verify.  
The veteran's contention that he saw "hundreds of wounded 
[and] killed and even murder[ed]" is too general.  In 
private treatment records and VA treatment records, the 
veteran's contention that he has flashbacks, nightmares, and 
intrusive thoughts of his experiences in the Korean War is 
again too general.  The Board recognizes the veteran is 
distraught over the reported death of his buddy, J.L.B., in 
Korea, but the veteran admitted that he did not witness 
J.L.B.'s death.  As noted above, in order to establish 
service connection for PTSD, the medical diagnosis of PTSD 
must be rendered in accordance with 38 C.F.R. § 4.125(a).  
Section 4.125(a) of 38 C.F.R. incorporates the DSM-IV 
[American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders] as the governing 
criteria for diagnosing PTSD.  The DSM-IV prescribes two 
requirements for a stressor event:  (1) a person must have 
been "exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror."  DSM-IV at 209.  As 
the veteran did not witness the reported death of J.L.B., he 
was not "exposed to a traumatic event."

It follows that in the absence of any specific stressful 
recollection of a traumatic event that the veteran personally 
experienced, no credible supporting evidence that any in-
service stressor event occurred can be obtained.  The Board 
is cognizant of medical evidence that shows that private 
physicians and VA treatment physicians have diagnosed the 
veteran with PTSD; however, a medical opinion diagnosing PTSD 
does not suffice to verify the actual occurrence of a claimed 
in-service stressor.  Moreau, 9 Vet. App. at 395-96; Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

Consequently, the veteran fails to meet all three criteria of 
38 C.F.R. § 3.304(f) (2004) for a grant of entitlement to 
service connection for PTSD.  Accordingly, service connection 
for PTSD is not warranted.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


